SMITH, Acting Chief Judge.
By summary judgment the trial court discharged the appellee wives as parties defendant to appellants’ action on the covenants of appellees and their husbands as grantors of a statutory warranty deed given December 23, 1973, three months after the inchoate right of dower in married women was abolished. Chapter 73-107, Laws of Florida. The trial court’s decision was predicated on unstated findings that the appellee wives executed the deed only to release any dower rights that may previously have vested. Reserving the question of whether the wives’ covenants may be reformed or rescinded for a unilateral mistake not amounting to a breach of legal duty, and for which the appellants should not profit, Crosby v. Andrews, 61 Fla. 554, 55 So. 57 (1911); Wicker v. Board of Pub. Instr. of Dade County, 106 So.2d 550 (Fla.1958), or for other reasons, we must agree with appellants that the record contains no evidence establishing that the wives were requested to join in the deed only to release any possibly vested dower rights. The record therefore does not dispel all factual *188issues concerning an essential element of appellees’ defense. The summary judgment is
REVERSED.
ERVIN, J., concurs.
BOOTH, J., dissents.